Opinion
Per Curiam,
This action in equity was filed in the Civil Trial Division of the Court of Common Pleas of Philadelphia. The defendants filed preliminary objections to the complaint challenging the “jurisdiction” of the Civil Trial Division to entertain the action and asserting “exclusive jurisdiction” was in the Orphans’ Court Division. When these preliminary objections were overruled, the defendants filed this appeal under the provisions of the Act of March 5, 1925, P. L. 23, 12 P.S. § 672, as amended by the Act of July 31, 1970, P.L. 673, No. 223, Art. II, § 202, 17 P.S. § 211.202 (Supplement).
The issue presented is not one of jurisdiction. See Posner v. Sheridan, 451 Pa. 51, 299 A. 2d 309 (1973). Hence, the appeal is not cognizable under the Act of 1925, supra. The decree entered in the trial court is *13interlocutory in nature from which the instant appeal does not lie.1
Appeal quashed. Each party to pay own costs.
Mr. Chief Justice Jones dissents.

 Under § 502(c) of the Act of 1970, 17 P.S. § 211.502(c), this Court may grant a petition for allowance of appeal from an interlocutory order, but no such petition was filed in this case.